Title: From George Washington to Benjamin Lincoln, 7 September 1781
From: Washington, George
To: Lincoln, Benjamin


                  
                     Memorandum, for General Lincoln7th Sep: 1781.
                  
                  A skilful Navigator, and a man of respectable character should be appointed Commodore—He is to give to each Skipper his Orders—fix signals for the whole to be governed by—to keep them in compact order—run them to Burwells Ferry, or James Town on James River, where they are to debark unless they meet other orders, on the passage—and to return with all possible expedition to Baltimore for the remaining Troops.
                  If all the Siege Artillery and a sufficiency of Ordnance Stores cannot go down in the first trip, such as will be first and most wanted, must be preferred.
                  The Intrenching Tools must go without fail—as there is no dependence upon finding any with the Marquis.
                  The Boats would be very convenient to debark the Troops & Stores—and for crossing the River of York if we should establish ourselves on both sides but whether they can be got over in time for the first fleet (which ought not to be delayed a moment unnecessarily) is a doubt.
                  Such necessary Articles of Cloathing as are indispensably wanted for the Troops at this Moment or which will be wanted in a short time, had better (if it can be done without delay) be delivered before they embark as it will answer the calls of the needy, and lessen the transportation.
                  No moment is to be lost in baking bread & providing salt provisions of some kind or other for the voyage.
                  You will embark by the night, and will endeavour as much as possible, to keep the Corps compact, the Companies as little divided as possible, and that the Officers are not seperated from their Men.  Hazen’s Regt may be in the first embarkation.
                  Some Feild Artillery (in the proportion allotted to the Corps on the march hither) ought, I think, to accompany them by water (if it be practicable) depending upon Horses at the place of debarkation in Virginia.
                  In all cases—let every Corps, & parts of Corps have their Tents, Baggage &c. with them in the same Vessels that no inconveniency may arise from a seperation.
                  When it is ascertained what Vessels will be here, and the number of Men (exclusive of the Stores) they will carry—and when these are moreover assigned to the french Army as many as will be sufficient to carry the Grenadiers & Chasseiars that are to be embarked with the Infantry of Duke de Lauson’s Legion (amounting to about 1000 Men) you will be able to estimate the number of American Troops that can embark with the first division—All the rest are to move on to Baltimore to wait the return of the Vessels, or procurement of others to transport them to the point of operation in Virginia.
                  My Guard, except a few men & the Women of it; with my Baggage, is to go with the first Troops, and I shall be oblidged to you to take care that the whole are put into one Vessel—and a safe one—other things, and Troops (if the Vessel is sufficient) may serve to fill her. 
                  The Horses & Carriages which go round by land ought (for ease & convenience) to march in Brigades—Some clever fellow as a Waggon Master should after having properly organized them for the March, precede them—mark the days marches, & the places where it may be necessary to give them a days rest—and take the necessary Steps to have a sufficiency of forage provided at all of them.
                  Whenever you shall have embarked the Troops and Stores & the whole have actually weighed Anchor—Give me an Account of it by the Chain of Expresses & forward an exact Return of each Corps together with a list of the Stores—the latter with a duplicate for me, being made out as they are embarked, will be ready at any Moment without the delay of taking Copies at the instant they are wanted.
                  If there should not be a sufficiency of Vessels at Baltimore to transport all the Troops at once—fix with the Baron Viomenil, (or officer Commanding the French Army at that place) the Corps that shall embark, and let them proceed by Corps as fast as Vessels can be obtained, as succours of this kind may be of infinite importance to our operations against Lord Cornwallis.
                  You are so well informed, & so fully impressed with the necessity of using every possible means that can promote dispatch, that I shall only add in one Word, that the success or disgrace of our expedition depends absolutely upon the celerity of our Movements.
                  In all things not particularly directed, your own judgement, on which I have an entire dependence, must govern.
                  
                     Go: Washington
                  
                  
                     P.S.   The Tow Ropes or Painters of the Boats ought to be strong, & of sufficient length, otherwise we shall be much plagued with them in the Bay, & more than probably lose many of them.
                  
                  
               